Title: To George Washington from Alexander Murray, 3 May 1794
From: Murray, Alexander
To: Washington, George


               
                  Sir
                  Philaa May 3rd 1794
               
               Among the various Applications for Command in our Infant Navy, I beg leave to trouble you with the Offer of my humble services.
               From having been regularly brought up in that Line, & from the close attention that I have ever paid to the Duties of an Officer, I flatter myself I coud render myself worthy of such an appointment.
               Without assuming any Merit from having ever done my Duty, it may not be amiss to certify upon what Principle I am justified in making so important a request, which I am confident requires the best Capacity, & experience, but circumstanced as we are at present, it will be no easy task to find out proper Characters to Command our Ships, yet I flatter myself I coud acquit myself as well as most that may apply.
               I was only a Leiutenant on the Old Establishment & served on board the Trumbull, & Alliance Frigates, & was in Commission on board the latter when she was sold out of Public service, but in the intervals of my not being imployed in that Line—I
                  
                  commanded well Armed Letters of Marque with general success, & fought in ten different Actions some of which very severe ones, and to shew how constantly I devoted myself to the service of my Country, when in the earlier period of the War, I had no imployment at Sea, I served as a Leiut. in Colo. Smallwoods Regt all that Arduous Campaig<n> of 1776, whose Merits you are well acquainted with, & at the close of which, I was appointed to the Command of a Company in the first Maryland Regt, but the hardships of that service, so debilitated my constitution, that I coud no longer do my Duty in the Army, & resigned for a Commission in the Navy, my favorite Element.
               ’Tho foreign from the present subject, I cant help relating to you a hardship I was under, for not having served up to the limited time in the Army to entitle me to the Emoluements thereof granted by Congress at the close of the War & the Navy being excluded from that Grant, I never received much for my Services, but had entailed on me the misfortune of having injured my hearing ever since, ’tho not injuriou<s> in any professional imployment of this Nature is notwithstanding very unpleasent in common society.
               having been a resident here for some years in the Mercantile line, the success of my efforts hath placed me above any lucrative principles in soliciting your favor, but as I have ever had a fondness for the Navy, I confess I have strong motives to serve my Country once more faithfully in that Line, & not having the Honor of being personally known to you, & confident of the Caution & strict enquiries that will be made as to the Eligibility of Characters to fill such important stations, I can refer to many respectable Gentlemen of this City, as well as to the Delegates in Congress at present here from Maryland, from which State I came, & to whom I am generally known.
               I cannot conclude without expressing my fears of having too far intruded on you with my concerns, but whether, or not, it meets your concurrence be assured that I shall ever remain with the most profound respect—your Most Obt hum: Servt
               
                  Alex Murray
               
            